DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/21, 12/18/20 and 7/20/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claim 1 reciting “when counted from the feeder side, is formed with a recessed portion for adjusting power of the electromagnetic wave that passes through the radiation element as a power adjustment portion at one of two coupling portions to the feed line that is on an opposite side of the feeder” and claim 6 reciting “a plurality of sets of the feeder” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “the radiation elements comprising one or more coupling portions to the feed line” is indefinite, since scope of this limitation cannot be ascertained. This limitation is ambiguous in view of “at one of two coupling portions” later recited in the claim. For purposes of examination, this limitation will be interpreted as --the radiation elements comprising coupling portions connected to the feed line--. 
Claim 1 reciting “when counted from the feeder side, is formed with a recessed portion for adjusting power of the electromagnetic wave that passes through the radiation element as a power adjustment portion at one of two coupling portions to the feed line that is on an opposite side of the 
Claim 2 reciting “a recessed portion” is indefinite, since it’s NOT understood whether this is related to the recessed portion recited in claim 1. 
Claim 2 reciting “the radiation element” is indefinite for lacking antecedent basis. 
Claim 2 reciting “a coupling portion on the feeder side out of the one or more coupling portions to the feed line” should read --a coupling portion on the feeder side out of the coupling portions to the feed line-- for clarity. 
Rest of the claims are rejected for depending on claim 1. 
There should be a clear recitation of interrelated elements in order to provide a complete and operable antenna device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over “Park” (US 10224644) in view of IDS document “Shoemaker” (US 4914445). 
Claim 1: As best understood, Park discloses an antenna device comprising: 

a ground conductor 60 (Fig. 2B); 
a substrate 20 having a first (top) plane on which the feeder is formed and a second (bottom) plane on which the ground conductor is formed, the second plane being opposite to the first plane; 
a feed line 50 having one end coupled with the feeder, the feed line being a strip conductor formed on the first plane (see Fig. 1); and 
N (N is an integer greater than or equal to 2) radiation elements 30a-30d formed by a strip conductor in the feed line, the radiation elements comprising one or more coupling portions 32-1 to the feed line, 
wherein each of a first to an (N - 1)th radiation elements out of the N radiation elements, when counted from the feeder side, is formed with a recessed portion 32-2 for adjusting power of the electromagnetic wave that passes through the radiation element as a power adjustment portion at one of two coupling portions to the feed line that is on an opposite side of the feeder (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).  
Park fails to expressly teach wherein one or more radiation elements out of the N radiation elements are formed with a hole.
Shoemaker discloses wherein one or more radiation elements 14 (Fig. 9) out of the N radiation elements are formed with a hole 59. 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Park’s antenna device such that wherein one or more 

Claim 4: As best understood, Park discloses the antenna device according to claim 1, wherein the radiation elements have a polygonal shape (see Fig. 1).

Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over IDS documents ‘318 (JP 2003-174318A) in view of Shoemaker (US 4914445). 
Claim 1: As best understood, ‘318 discloses an antenna device comprising: 
a feeder 34 (Fig. 1 reproduced below) to feed an electromagnetic wave; 
a ground conductor 2; 
a substrate 1 having a first plane on which the feeder is formed and a second plane on which the ground conductor is formed (modifying the feeder position on a desired plane is well established in the art for impedance matching purposes), the second plane being opposite to the first plane; 
a feed line 32 having one end coupled with the feeder, the feed line being a strip conductor formed on the first plane (see Fig. 1); and 

    PNG
    media_image1.png
    440
    581
    media_image1.png
    Greyscale


wherein each of a first to an (N - 1)th radiation elements out of the N radiation elements, when counted from the feeder side, is formed with a recessed portion B (right portion of each element 31) for adjusting power of the electromagnetic wave that passes through the radiation element as a power adjustment portion at one of two coupling portions to the feed line that is on an opposite side of the feeder (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).  
‘318 fails to expressly teach wherein one or more radiation elements out of the N radiation elements are formed with a hole.
Shoemaker discloses wherein one or more radiation elements 14 (Fig. 9) out of the N radiation elements are formed with a hole 59. 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the ‘318 invention such that wherein one or more radiation elements out of the N radiation elements are formed with a hole, in order to facilitate desired polarization of wave energy (Shoemaker: col. 5, ll. 34-51). 

Claim 2: As best understood, ‘318 discloses the antenna device according to claim 1, wherein each of the N radiation elements is formed with a recessed portion 59 (Fig. 9 of shoemaker) for adjusting an input impedance of the radiation element as an impedance matching portion at a coupling portion on the feeder side out of the one or more coupling portions to the feed line (see Fig. 1 of ‘318) 

Claim 4: As best understood, ‘318 discloses the antenna device according to claim 1, wherein the radiation elements have a polygonal shape (see Fig. 1).

Claim 6: As best understood, ‘318 discloses the antenna device according to claim 1, wherein a plurality of sets of the feeder, the feed line, and the N radiation elements is formed on the substrate (employing a plurality of sets of feeder, e.g., 62, 65 and 74 of Shoemaker, is deemed obvious for communication diversity).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘318 and Shoemaker as applied to claim 1 above, and further in view of “Lee” (US 2014/0218259). 
Claim 5: ‘318 fails to expressly teach wherein the radiation elements have an elliptical shape.
Lee teaches [0136] “…in order to design an antenna for another frequency area desired by a designer, a size and a shape may vary.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design the ‘318 invention such that wherein the radiation elements have an elliptical shape, in order to achieve frequency response in a desired band. 
 


Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin (US 10498023)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/HASAN ISLAM/Primary Examiner, Art Unit 2845